Coyote Hills Golf, Inc. 711 N. 81st Place Mesa, Arizona 85207 September 21, 2009 To: James Allegretto Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Coyote Hills Golf, Inc. (the “Registrant”) Form 8-K Filed July 24, 2009 File No.: 333-145088 Dear Sir or Madam: On July 24, 2009, the Registrant filed a current report on Form 8-K regarding a change of its certifying accountants.Subsequently, On September 1, 2009, the Commission notified the Registrant that the PCAOB had revoked the registration of Moore & Associates, Chartered, the Registrant’s prior certifying accounting firm. The Registrant hereby acknowledges that, if necessary, its present certifying accountants, De Joya Griffith & Company, LLC, are prepared to re-audit any period, as may be required. Sincerely, /s/ Mitch Powers Mitch Powers President Coyote Hills Golf, Inc.
